DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a catheter” (see claim 44)
“a mounting means” (see claim 44)
“first opening” of the securing means (see claim 45)
“second opening” of the securing means (see claim 45)
“a sleeve” having first and second openings (see claim 46)
“third opening” of the securing means (see claim 49)
“an opening” for leverage and/or angulation (see claim 49)
“an opening” for an accessory to articulate (see claim 50)
“an opening” to provide an exit angle (see claim 51)
“feed catheter”  (see claim 52)
“A flap” (see claim 53)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “240” has been used to designate “membrane” and “sheath” and reference character “122” has been used to designate “wire” and “wire sleeve”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 44 recites “a mounting means attached at the proximal end for securing the endoscope at the proximal end” which lacks support in the specification.   The term “catheter” is not used once in the specification, and the only tube-like/catheter structures illustrated and disclosed are the wire sheath 124 as seen in Figs 1-2 and delivery channels 400 as seen in Fig 13.  However, neither of these “catheters” are illustrated or disclosed as having “a mounting means attached at the proximal end for securing the endoscope at the proximal end” as claimed.   A securing means 300 is shown to be attached to the distal end of the wire sheath 124 in the embodiment shown in Figs 1-2, however no mounting means are disclosed, which secures the endoscope at the 
Claims 45-54 are rejected as being necessarily dependent upon claim 44.  
Claims 46-48, which are dependent from claims 44 and 45, recite wherein the securing means is a sleeve which lacks support with respect to the claims subject matter. Figure 12a-b illustrates the securing means being a sleeve (see paragraphs 0102).  However, no catheter is illustrated within Figure 12a-b and furthermore, the sleeve does not include a first opening for receiving the endoscope therebetween and a second opening for receiving the catheter therebetween as required by claim 45.  Appropriate clarification and correction is required.  
Claim 49 recites “wherein the securing means includes a third opening at or near its distal end for leverage and/or angulation” which lacks support in the specification.  Securing means 300 is not disclosed or illustrated as having a third opening at its distal as claimed.   Appropriate clarification and correction is required.  
Claim 51 recites “wherein the securing means includes an opening at the distal end arranged to provide an exit angle for an accessory traveling via the catheter, and wherein the securing means is arranged at the distal end such that the exit angle of the accessory differs from an axis of the endoscope” which lacks support in the specification.  Securing means 300 is not disclosed or illustrated as providing an exit angle for an accessory an angle different from an axis of the endoscope.   
Appropriate clarification and correction is required.  
	Claim 52 recites “wherein the catheter is a feed catheter” which lacks support in the specification.  The term “catheter” is not used anywhere within the specification, not 
	Claim 53 recites “further comprising a flap arranged at the distal end of the sleeve for covering one or more of the first opening or second opening” which lacks support in the specification.  There is no disclosure or illustration of a flap covering a first or second opening of the securing means.  Appropriate clarification and correction is required.  
Claim 54 recites “wherein one or more surfaces that interface with the endoscope, an exterior of the endoscopic device, or interior of the catheter includes a lubricious treatment.” which lacks support in the specification.  Paragraphs 0105 states that the securing means may include coatings or other surface treatments, however these treatments are not disclosed as being a lubricious treatment, nor is the treatment disclosed as being applied to any component other than the securing means.  Appropriate clarification and correction is required.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 45-54 are rejected as being necessarily dependent upon claim 44.  
Claim 53 recites the limitation "the sleeve" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 also recites “wherein one or more surfaces that interface with the endoscope, an exterior of the endoscopic device, or interior of the catheter includes a lubricious treatment” which leads to confusion as the body cavity itself, is undoubtedly a surface which interacts with the endoscope. It is unclear how the body of a patient may include a lubricious treatment. Appropriate clarification and correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


44-53 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent No. 5,386,817 to Jones.
In regard to claim 44, Jones discloses an endoscopic device comprising: 
a catheter 90a-c having a distal end and a proximal end; a securing means 40 attached at the distal end of the catheter for securing an endoscope 16 at the distal end; and a mounting means 104/114 attached at the proximal end for securing the endoscope at the proximal end (See Figs. 8-9).
In regard to claim 45, Jones discloses an endoscopic device, wherein the securing means includes a first opening 58 for receiving the endoscope therebetween and a second opening 60 for receiving the catheter therebetween (See Figs. 2-4 and 5-6).
In regard to claim 46, Jones discloses an endoscopic device, wherein the securing means is a sleeve (See Col. 6, Lines 10-67).  
In regard to claim 47, Jones discloses an endoscopic device, wherein the sleeve has an arcuate profile (See Figs. 2-4).  
In regard to claim 48, Jones discloses an endoscopic device, wherein the sleeve is at least partially cylindrical (See Figs. 2-4).
In regard to claim 49, Jones discloses an endoscopic device, wherein the securing means includes a third opening at or near its distal end for leverage and/or angulation (See Figs. 2-4)
In regard to claim 50, Jones discloses an endoscopic device, wherein the securing means includes an opening 50 arranged at the distal end to allow for an accessory to articulate (see Figs. 2-4).
In regard to claim 51, Jones discloses an endoscopic device, wherein the securing means includes an opening 50 at the distal end arranged to provide an exit angle for an accessory traveling via the catheter, and wherein the securing means is arranged at the distal end such that the exit angle of the accessory differs from an axis of the endoscope (See Figs. 2-4).
In regard to claim 52, Jones discloses an endoscopic device, wherein the catheter is a feed catheter (see Figs. 8-9). 
In regard to claim 53, Jones discloses an endoscopic device, further comprising a flap arranged at the distal end of the sleeve for covering one or more of the first opening or second opening (See Figs. 4-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,386,817 to Jones in view of U.S. Patent No. 8,182,422 to Bayer at al.
In regard to claim 54, Jones discloses an endoscopic device comprising a catheter, securing means, endoscope and mounting means (See rejection above) but are silent with respect to wherein one or more surfaces that interface with the endoscope, an exterior of the endoscopic device, or interior of the catheter includes a lubricious treatment.  Bayer at al. teach of an analogous endoscopic device wherein the exterior surface of the endoscope shaft may be coated with a lubricious material (See Col. 4, Lines 36-45).  It would have been obvious to one skilled in the art at the time the invention was filed coat the endoscope of Jones with a lubricious material to allow for easy insertion and extraction into the sheath as taught by Bayer et al. and is extremely well known in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/27/21